DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronak Patel on 2/3/2021.
The application has been amended as follows:
In claim 1, amend as:
A process kit for use in a multi-cathode processing chamber, comprising:

an inner deposition ring having a leg portion, a flat portion extending radially inward from the leg portion, a first recessed portion extending radially inward from the flat portion, and a first lip extending upward from an innermost section of the first recessed portion;
an outer deposition ring having a collar portion, an upper flat portion disposed above and extending radially inward from the collar portion, a second recessed portion extending downward and radially inward from the upper flat portion, and a second lip extending upward from an innermost section of the second recessed portion, wherein the outer deposition ring has an outermost diameter greater than an outermost diameter of the inner deposition ring, wherein the leg portion of the inner deposition ring is configured to fit within the second recessed portion of the outer deposition ring; and
a cover ring configured to surround the inner deposition ring, wherein an outermost diameter of the cover ring is greater than [[an]] the outermost diameter of the inner deposition ring, and wherein an outer peripheral portion of the cover ring includes a ring portion that curves up to form a bowl.

In claim 9, amend as:
A multi-cathode processing chamber, comprising:
a substrate support to support a substrate; 1069324_1FILED VIA EFS-WEB, JANUARY 20, 2020RESPONSE TO FINAL OFFICE ACTION Serial No. 15/614,595 Page 5 of 16

a process kit disposed within the multi-cathode processing chamber, wherein the process kit comprises: 
a rotatable shield rotatably disposed between the substrate support and the plurality of targets, wherein the rotatable shield includes a base, a conical portion extend downward and radially outward from the base, and a collar portion extending radially outward from a bottom of the conical portion, wherein an egg-shaped hole is formed through the conical portion to expose one of the plurality of targets while covering a remainder of the plurality of targets;
an inner deposition ring configured to be disposed atop the substrate support and beneath an outer edge of the substrate, wherein the inner deposition ring includes a leg portion, a flat portion extending radially inward from the leg portion, a first recessed portion extending radially inward from the flat portion, and a first lip extending upward from an innermost section of the first recessed portion; and
an outer deposition ring disposed radially outward of the inner deposition ring and having a collar portion, an upper flat portion disposed above and extending radially inward from the collar portion, a second recessed portion extending downward and radially inward from the upper flat portion, and a second lip extending upward from an innermost section of the second recessed portion, 
the outermost diameter of the inner deposition ring, and wherein an outer peripheral portion of the cover ring includes a ring portion that curves up to form a bowl.

In claim 20, amend as:
A process kit for use in a multi-cathode processing chamber, comprising:
a rotatable shield having a base, a conical portion extend downward and radially outward from the base, and a collar portion extending radially outward from a bottom of the conical portion, wherein an egg-shaped hole is formed through the conical portion;
an inner deposition ring having a leg portion, a flat portion extending radially inward from the leg portion, a first recessed portion extending radially inward from the flat portion, and a first lip extending upward from an innermost section of the first recessed portion; 
an outer deposition ring having a collar portion, an upper flat portion disposed above and extending radially inward from the collar portion, a second recessed portion extending downward and radially inward from the upper flat portion, and a second lip extending upward from an innermost section of the second recessed portion, wherein the inner deposition ring and the outer deposition ring form a tortuous path , and wherein a gap is disposed between the inner deposition ring and the outer deposition ring to ensure that the inner deposition ring does not contact the outer deposition ring; 1069324_1FILED VIA EFS-WEB, JANUARY 20, 2020RESPONSE TO FINAL OFFICE ACTION Serial No. 15/614,595
Page 8 of 16a plurality of shrouds configured to be disposed about a corresponding plurality of targets between the plurality of targets and the rotatable shield;
a conical shield, wherein a top section of the conical shield is configured to surround a lower portion of the rotatable shield, and wherein a bottom section of the conical shield is configured to surround the substrate support; and
a cover ring configured to rest on the bottom section of the conical shield, wherein an outermost diameter of the cover ring is greater than [[an]] the outermost diameter of the inner deposition ring, and wherein an outer peripheral portion of the cover ring includes a ring portion that curves up to form a bowl.

Election/Restrictions
Claims 1-8 and 20 are allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and II, as set forth in the Office action mailed on 4/3/2018, is hereby withdrawn and claims 9-19 hereby rejoined and fully In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 9, and 20 are not shown in the prior art of a process kit in a multi-cathode processing system for sputter deposition, the process kit comprising a rotatable shield, an inner deposition ring, an outer deposition ring, and a cover ring, and especially with regards to:
the process kit comprising the structural requirements of:
the rotatable shield having the structures defined in figs. 1 and 4 -5 of a base, a conical portion extend downward and radially outward from the base, and a collar portion extending radially outward from a bottom of the conical portion, wherein an egg-shaped hole (‘egg-shaped’ hole defined as opening [104] in fig. 4 in contrast to a standard ‘circle’ or ‘oval’) is formed through the conical portion;
the structures defined in fig. 2 of a leg portion, a flat portion extending radially inward from the leg portion, a first recessed portion extending radially inward from the flat portion, and a first lip extending upward from an innermost section of the first recessed portion;
the outer deposition ring having the structures defined in fig. 2-3 of a collar portion, an upper flat portion disposed above and extending radially inward from the collar portion, a second recessed portion extending downward and radially inward from the upper flat portion, and a second lip extending upward from an innermost section of the second recessed portion, wherein the leg portion of the inner deposition ring is configured to fit or extend within the second recessed portion of the outer deposition ring; and
a cover ring having the structures defined in figs. 1-2 of surrounding the inner deposition ring, and wherein an outer peripheral portion of the cover ring includes a ring portion that curves up to form a bowl;
wherein the outer deposition ring has an outermost diameter greater than an outermost diameter of the inner deposition ring, and wherein an outermost diameter of the cover ring is greater than the outermost diameter of the inner deposition ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794